MEMORANDUM DECISION

PER CURIAM.
Johnnie Ray Nixon (relator) filed a petition for a writ of mandamus to compel Robert Wilkins, Prosecuting Attorney of Jefferson County (respondent), to provide relator with his criminal file pursuant to Sections 610.010-027 RSMo. The circuit court of Jefferson County dismissed the petition for failure to state a claim. Relator appeals pro se.
In reviewing the trial court’s dismissal of the petition for failure to state a claim upon which relief can be granted, the sole issue to be decided is whether, after allowing the pleading its broadest intendment, treating all facts alleged as true and construing all allegations favorable to plaintiffs, the averments invoke principles of substantive law entitling the petitioner to relief. Lowrey v. Horvath, 689 S.W.2d 625, 626 (Mo. banc 1985). Mandamus is an extraordinary remedy effective to compel performance of a particular act by one who has an unequivocal duty to perform the act. State ex inf. Riederer v. Collins, 799 S.W.2d 644, 646 (Mo.App.1990). A petitioner must show that the right sought to be enforced is clearly established and presently existing. Id.
We have reviewed the petition and determined that the trial court did not err in determining that it failed to state a claim upon which relief could be granted. No error of law appears. An extended opinion would have no precedential value.
We affirm the judgment pursuant to Rule 84.16(b).